DISSENTING- OPINION.
GRAVES, J.
I dissent from the majority opinion in this case. I shall not take time to block out my views in my own language, because they have been elegantly expressed by our Chief Justice, in a dissenting opinion, which he prepared, and which at one time was endorsed by a majority of this bench. Owing to imagined disastrous results, some of my brothers have concurred in a modified way in the present majority opinion. For myself, I prefer to stand upon the law and the State Constitution, irrespective of results. It is for the people to rewrite the Constitution and not for the courts. For the court to rewrite it in this instance only furnishes a precedent to further discard the organic law.
As expressive of my views of this case, I therefore adopt the dissenting opinion prepared by our Chief Justice YalliaNT, as follows:
“I cannot concur in the judgment denying the writ of prohibition because in my opinion the municipal court of Kansas City had no jurisdiction of this cause or of suits of this kind, although the city charter essays to confer such jurisdiction.
“Sec. 16, Art. 9, of our State Constitution says: ‘Any city having a population of more than one hundred thousand inhabitants may frame a charter for its own government, consistent with and subject to the Constitution and laws of this State.’
“That clause of the Constitution was designed to give the city power to make a charter for itself which *562would be beyond the power of the General Assembly to repeal or amend. But the charter so authorized is restricted by the term of the grant to be for the city’s ‘own government,’ and it must be ‘consistent with and subject to the Constitution and laws of this State.’ It is for city government, not State government, that the Constitution confers this power on the city. The words ‘consistent with and subject to the Constitution and laws of this State’ show an express "purpose to withhold from the city the power to include in its charter governmental subjects that belong to the State as distinguished from subjects of mere municipal government. A charter adopted by the city in compliance with the terms of that clause of the Constitution can be amended only by a vote of the people in the city, not by the General Assembly. There have been numerous decisions by this court, construing this clause of the Constitution as well as a somewhat similar clause relating to the city of St. Louis. I will not lengthen this opinion by reviewing those cases; they will be found in the annotations in the Revised Statutes 1909 at pages 113-115. What I have above said is, in my opinion, in conformity with those decisions.
“Kansas City under authority of Sec. 16, Art. 9, has adopted a charter, and in the charter it has created a court called the municipal court of Kansas City and has attempted to confer on that court, besides the jurisdiction that- usually belongs to a city police court, jurisdiction in suits to collect taxes, suits for the enforcement of special taxbills, proceedings for taking and damaging private property, for ascertaining damages caused by change of grade or other exercise of the power of eminent domain.
“Those are subjects which in my opinion belong to the jurisdiction of the State courts, not to the city courts.
*563“The municipal court of Kansas City is merely a city court. The charter (Sec. 10, Art. 4) says: ‘There is hereby created a court not of record to he known as the municipal court óf Kansas City.’ It is a court ‘not of record.’ It has no origin except the city charter. The charter provides that the judge shall he elected by the people of the city, hut it could as well, without changing the character of the court, have provided that he be appointed by the mayor. It does provide that if a vacancy occurs in the office it is to be filled by election by the common council, and until the common council elects, the mayor may appoint to fill the vacancy. The charter also declares that the judge of the municipal court shall be ex officio a justice of the peace and exercise the jurisdiction and powers conferred by law on justices of the peace.
“The right of eminent domain is a sovereign right; it can be exercised only by the State or by permission or grant of authority from the State. The State has granted to Kansas City the power of eminent domain in the matter of opening, widening and grading its streets, the taking and damaging of private property for public use; but it has not granted to the city the right to create its own'court for that purpose, and nowhere in the State except Kansas City is that right claimed. , The right to exercise the power of eminent domain is one thing, it is a right essential to the city government, therefore properly covered in the charter adopted by the city under Sec. 16 of Art. 9, ‘for its own government,’ but the court in which that right is to be enforced or litigated is quite another thing; the grant of the right does not carry with it the power to create the court, nor is such power to be implied ex necessitate because the State has already established its courts to try such cases. Sec. 22 of Art. 6 of the Constitution confers on the circuit court ‘exclusive original jurisdiction in all civil cases not *564otherwise provided for.’ That is a law not local in its character, but applicable to the whole State, and the term ‘not otherwise provided for’ means not otherwise provided for by a State law; until a State law otherwise provides, the charter must be ‘consistent with and subject’ to that law. In every county in the State, Jackson county not excepted, there was at the time this charter was adopted, and still is, a circuit court having jurisdiction to try causes involving rights claimed by the city under the power of eminent domain, as also suits to collect taxes, and suits on special taxbills, and therefore when the city undertook by its charter to confer jurisdiction in such matters on its municipal court it did not conform ‘to the constitutional laws of this State,’ but it undertook in effect to repeal the State law as to the exclusiveness of the jurisdiction of the State court.
“It is true, the charter says, that the municipal court shall exercise jurisdiction in such cases concurrent with the circuit court, but that does not alter the case. The question is not whether the charter could confer on the municipal court exclusive jurisdiction, but whether it could confer such jurisdiction at all. The jurisdiction attempted to be conferred is full and complete, though not exclusive. If the court is given jurisdiction to try such cases, its jurisdiction in any such case that is brought before it would not be impaired by the suggestion that the suit might have been brought in another court which has concurrent jurisdiction. In the very section of the charter, Sec. 10 of Art. 4, which attempts to confer jurisdiction in such cases on the municipal court, the jurisdiction of the circuit court also is recognized. The charter seems to proceed on the idea that because it does not repeal the State law which gives the circuit court jurisdiction, but only creates a city court giving it concurrent jurisdiction, it is ‘consistent with and subject to the Constitution and laws of this’ State. ’ The charter does *565not in so many words attempt tó repeal the State law which gives the circuit court jurisdiction, hut it does attempt in effect to repeal so much of the 'State law as gives that court exclusive jurisdiction.
‘ ‘ The charter undertakes to make the judge of the municipal court ex officio a justice of the peace and to confer on him all the powers and jurisdiction of a justice of the peace. The framers of the charter might just as well have said that the judge of the municipal court should he ex officio a circuit judge. A justice of the peace is as much a State officer as a circuit judge; he is an officer created by the Constitution, and his election is a matter regulated by State law.
“I have before me a volume entitled ‘Charter and Revised Ordinances of Kansas City .1909,’ which purports to he ‘printed and published by authority of Kansas City.’ It bears on its title page the names of a number of distinguished members of the bar of Kansas City who have prefaced the work with an ‘Introductory Note,’ very learned in its character, and it is so apt to the subject under discussion that I am tempted to quote from it.
“ ‘Biit it is not every power that may be essayed to be conferred on the city by such a charter that is of the same force and effect as if it were conferred by an act of the General Assembly, because the Constitution does not confer on the city the right, in framing its charter, to assume all the powers incident to its municipality, yet the Legislature may, if it should see .fit, confer on the city powers not necessary or incident to the city government. There are governmental powers the just exercise of which is essential to the happiness and well-being of the people of a particular city, yet which are not of a character essentially appertaining to the city government. Such powers the State may reserve to he exercised by itself, or it may delegate them to the city, hut until so delegated they are reserved. Nor does the Constitu*566tion confer nnlimited power on the city to regulate by its charter, all matters that are strictly local, for there are many matters local to the city, requiring governmental regulations, which are foreign to the scope of municipal government.’
‘ ‘ The point is made that under an act of the General Assembly called the Enabling Act, approved March 10, 1887 (Laws 1887, p. 42), the purpose of which act was to provide the means by which a city entitled to frame its own charter under Sec. 16 of Art. 9 could do so, it is declared that such a charter when so adopted ‘shall be and constitute the entire organic law of such city, and shall supersede all laws of this State then in force in terms governing or appertaining to cities having one hundred thousand inhabitants or more.’
“At the time of the passage of that act there was existing a general statute providing a charter for all cities having a population of more than 100,000, and the purpose of the clause in the Enabling Act just quoted was to declare that the charter adopted by the city under the terms of that act was to take the place of the charter prescribed for cities of 100,000 inhabitants by the general statute. The clause in the Enabling Act does not say that the charter so adopted ‘ shall supersede all laws of this State then in force,’ but the language is it ‘shall supersede all laws of the State then in force in terms governing or appertaining to cities having one hundred thousand inhabitants or more.’ It is only laws of the general statutes expressly designed for the government of cities of 100,000 inhabitants that the charter is to supersede.
“I refer again to the language of the ‘Introductory Note’ from which I have already quoted: ‘There are governmental powers the just exercise of which is essential to the happiness and well-being of the people of a particular city, yet which are not of a character essentially appertaining to the city government. Such *567power the State may reserve to be exercised by itself, or it may delegate them to the city, but until so delegated they are reserved.’ And again, it is said: ‘Nor does the Constitution confer unlimited power on the city to regulate, by its charter, all matters that are strictly local, for there are many matters local to the city, .requiring governmental regulations . which are foreign to the scope of'municipal government.’
“The creating and furnishing courts to try important lawsuits is a right of the State; it is a conspicuous feature of State sovereignty; it does- not naturally belong to a city. We have statutes conferring on police courts, mayor’s courts, etc., of certain cities jurisdiction of the character attempted to be conferred by the Kansas City charter on its municipal court, but those statutes are acts of the State, not of the city. Such jurisdiction was conferred on the mayor’s court of Kansas City u,nder the charter granted by the General Assembly in 1888, but the mayor’s court under the Charter of 1888 is not the municipal court we are now considering.
“A charter framed strictly within the authority of this clause of the Constitution cannot be repealed or amended by an act of the General Assembly, yet powers not naturally appertaining to a city government but appropriate, thereto, may be conferred on the city by an act of the General Assembly, but such an act would not be an amendment of the city charter; it would be an act delegating State power which the city otherwise did not possess. Suppose, in framing the charter now under discussion, there had been no attempt to confer such jurisdiction on the city court and the Legislature had thereafter passed an act conferring such jurisdiction on such court. If the conferring of such jurisdiction was within the scope of the authority given the city under Sec. 16 of Art. 9, then the act of the General Assembly would be an intrusion into that authority, an amendment of the char*568ter adding something to the charter which the city might have added hut chose not to add. But the General Assembly cannot amend a charter framed within that constitutional scope, therefore, the act would he void. If such an act conld he deemed valid it could be so only on the ground that it was a power belonging to the State not within the scope of the constitutional authority conferred on the city.
“I am therefore of the opinion that the writ of prohibition should issue.”
Woodson, J., concurs with me in these views.